Citation Nr: 0832765	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-15 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for the cause of the veteran's death has 
been received.

2.  Whether new and material evidence to reopen a claim for 
dependency and indemnity compensation (DIC) benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1318, has been 
received.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active service from December 1942 to November 
1950.  The veteran died in March 2003; the appellant is his 
widow.

This appeal to the Board of Veterans' Appeals (Board) arises 
from May 2005 and July 2007 rating decisions issued by the 
RO.  In a May 2005 rating decision, the RO reopened and 
denied the appellant's claim for service connection for the 
cause of the veteran's death.  In May 2006, the appellant 
filed a notice of disagreement (NOD).  The RO issued a 
statement of the case (SOC) in May 2007; later that month, 
the appellant filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals).

Subsequently, in a July 2007 rating decision, the RO reopened 
and denied the appellant's claim for DIC benefits, pursuant 
to the provisions of 38 U.S.C.A. § 1318.  In May 2008, the 
appellant's representative filed an NOD with regard to the 
July 2007 denial of DIC benefits.

In her May 2007 substantive appeal, the appellant requested a 
Board hearing before a Veterans Law Judge in Washington, DC.  
The appellant was notified that such a hearing had been 
rescheduled for May 6, 2008; however, she failed to appear.  

In September 2008, a Deputy Vice-Chairman of the Board 
granted the motion of the appellant's representative to 
advance this appeal on the Board's docket, pursuant to the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2007).

The Board's dismissal of the appeal on the request to reopen 
a claim for service connection for the cause of the veteran's 
death is set forth below.  The request to reopen a claim for 
DIC benefits, pursuant to the provisions of 38 U.S.C.A. § 
1318-for which the appellant has completed the first of two 
actions needed to place this matter in appellate status-is 
addressed in the remand following the order; that matter is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on her part, is required.


FINDING OF FACT

On July 1, 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of her appeal, on the request to 
reopen a claim for service connection for the cause of the 
veteran's death, is requested. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, on 
the request  to reopen a claim for service connection for the 
cause of the veteran's death, are met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. §§ 20.202, 20.204 
(2007).  

On July 1, 2008, the Board received notification from the 
appellant that she wished to withdraw her appeal on the 
request to reopen a claim for service connection for the 
cause of the veteran's death.  Thus, no allegations of errors 
of fact or law remain for appellate consideration with 
respect to this matter.  Accordingly, the Board does not have 
jurisdiction to review this matter on appeal and it must be 
dismissed.


ORDER

The appeal on the request to reopen the claim for service 
connection for the cause of the veteran's death is dismissed. 


REMAND

As indicated above, in a July 2007 rating decision and 
letter, the RO notified the appellant of the denial of DIC 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1318.  
The May 2008 NOD filed by the appellant's representative, on 
her behalf, expresses disagreement with the adjudicative 
determination made by the RO.  The veteran's representative 
may properly file an NOD.  See 38 C.F.R. § 20.301(a).

Although a NOD has been filed with the July 2007 denial of 
DIC benefits, the RO has yet to issue a SOC with respect to 
that claim, the next step in the appellate process.  See 38 
C.F.R. § 19.29 (2007); Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).  Consequently, this matter must be remanded to 
the RO for the issuance of a SOC.  Id.  The Board emphasizes, 
however, that to obtain appellate review of any issue not 
currently in appellate status, a perfected appeal must be 
filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2007).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO should issue to the appellant and 
her representative a SOC addressing the 
appellant's entitlement to DIC benefits, 
pursuant to the provisions of 38 U.S.C.A. 
§ 1318.  Along with the SOC, the RO must 
furnish to the appellant a VA Form 9 
(Appeal to Board of Veterans' Appeals), 
and afford her the applicable time period 
for perfecting an appeal as to this 
issue.

The appellant is hereby reminded that 
appellate consideration of the claim for 
DIC benefits, pursuant to the provisions 
of 38 U.S.C.A. § 1318, may be obtained 
only if a timely appeal is perfected.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This remand must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  
The Board also reminds the RO that this case has been 
advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


